United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, FEDERAL
CORRECTIONAL INSTITUTION,
Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0739
Issued: November 13, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 18, 2020 appellant filed a timely appeal from an August 29, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the August 29, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this new
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish greater than 30
percent permanent impairment of her left lower extremity, for which she previously received a
schedule award compensation.
FACTUAL HISTORY
On January 28, 2002 appellant, then a 44-year-old legal instrument examiner, filed a
traumatic injury claim (Form CA-1) alleging that on January 25, 2002 she sustained a left knee
injury during a training exercise when a coworker fell on her left leg while in the performance of
duty. OWCP accepted the claim for left knee meniscal tear and later expanded the acceptance of
appellant’s claim to include the additional condition of localized secondary osteoarthritis of the
left lower extremity. Appellant stopped work on January 28, 2002.
On February 28, 2002 Dr. John Young, a Board-certified orthopedic surgeon, performed
an arthroscopic anterior cruciate ligament (ACL) reconstruction and debridement of the lateral
meniscal tear. He diagnosed left medial collateral ligament (MCL) rupture, ACL rupture, and
lateral meniscal tear.3 OWCP paid appellant wage-loss compensation on the supplemental rolls
from June 16 to July 13, 2002.
Appellant filed a claim for a schedule award (Form CA-7). By decision dated April 16,
2003, OWCP granted her a schedule award for eight percent permanent impairment of the left
lower extremity.4 The period of the award, equivalent to 25.92 weeks, ran from February 11 to
August 11, 2003.
A March 9, 2012 magnetic resonance imaging (MRI) scan of the left knee revealed an
extensive tear of the anterior horn and body of the medial meniscus, small tear of the meniscal
root, nondisplaced tear of the posterior horn of the lateral meniscus, grade IV chondromalacia
patella, intact ACL graft, osteoarthritis in the medial compartment of the knee, and
chondrocalcinosis.
In a January 29, 2013 report, Dr. Richard B. Sharp, a Board-certified physiatrist, diagnosed
degenerative changes of the left knee, related to the work injury of 2002; ACL reconstruction, tear
of anterior horn and body of the medial meniscus, nondisplaced tear of the posterior horn of the
lateral meniscus, and intact ACL graft. He opined that appellant reached maximum medical
improvement (MMI) on January 18, 2013. Dr. Sharp advised that, without a definitive episode of
trauma or recent injury, it would be difficult to attribute this to another work injury. He also noted
that appellant had worsening of degenerative changes of the knee, which could not be solely
attributed to her work injury in 2002. Dr. Sharp opined that based on the American Medical
3

This procedure was authorized by OWCP.

4
The Board notes that on March 27, 2003 Dr. H. Mobley, Board-certified in orthopedic medicine and a district
medical adviser (DMA), calculated impairment under the fifth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001). Dr. Mobley opined that appellant had
nine percent permanent impairment of the left lower extremity. It is unclear why OWCP granted appellant eight
percent permanent impairment.

2

Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides),5 appellant
would receive zero percent permanent impairment rating for nonwork-related knee findings.
On July 29, 2013 appellant filed a Form CA-7 claim for an increased schedule award.
In an August 5, 2013 report, Dr. Michael M. Katz, Board-certified in orthopedic medicine
serving as a DMA, reviewed Dr. Sharp’s January 29, 2013 report. He opined that there was a
significant probability that the osteoarthritis in appellant’s left knee was caused, at least in part, by
her work-related injury given the association of the ACL injury with the subsequent osteoarthritis.6
The DMA recommended appellant be referred for a second opinion impairment evaluation.
On November 8, 2013 OWCP referred appellant’s case, along with a statement of accepted
facts (SOAF), for a second opinion examination with Dr. Robert E. Holladay, IV, a Board-certified
orthopedic surgeon. In a November 21, 2013 report, Dr. Holladay diagnosed left ACL tear,
postoperative left knee ACL reconstruction, and osteoarthritis of the left knee with flexion
contracture. He referred to the A.M.A., Guides, Knee Regional Grid at Table 16-3, page 511 and
noted that, for the left knee, the cruciate ligament reconstruction description of diagnostic criteria
did not apply so he used the range of motion (ROM) methodology. Pursuant to Table 16-23, page
549, Dr. Holladay found ROM for the left knee for flexion of 102 degrees was 10 percent left
lower extremity impairment and 10 degrees of flexion contracture was 20 percent left lower
extremity impairment. He applied the higher impairment rating of 20 percent left lower extremity
impairment.
In a February 11, 2014 report, Dr. Ronald Blum, Board-certified in orthopedics and serving
as a DMA, reviewed Dr. Holladay’s November 21, 2013 report, and used his examination findings
to calculate appellant’s left lower extremity impairment pursuant to the A.M.A., Guides. He noted
that appellant’s diagnosis was tear of the left medial meniscus and osteoarthritis of the left lower
leg and he concluded that appellant had 10 percent permanent impairment of the left lower
extremity based upon 102 degrees of flexion and 20 percent permanent impairment of the left
lower extremity based upon 10 degrees of extension for a combined rating of permanent
impairment of 30 percent. The DMA referenced Section 16.7b, page 548 of the A.M.A., Guides,
which instructs the examiner to add all impairments for a joint. He advised that appellant was
previously awarded eight percent impairment7 of the left lower extremity and would be entitled to
an additional award of 22 percent impairment of the left lower extremity. The DMA assigned
MMI as of November 21, 2013.
By decision dated February 18, 2014, OWCP granted appellant an increased schedule
award for an additional 22 percent left lower extremity impairment for a total award of 30 percent
left lower extremity impairment. The period of the award, equivalent to 63.36 weeks of
compensation, ran from November 21, 2013 to February 7, 2015.

5

A.M.A., Guides (6th ed. 2009).

6

As noted above, OWCP expanded acceptance of appellant’s claim to include localized secondary osteoarthritis of
the left lower extremity.
7

Supra note 3.

3

In a September12, 2016 report, Dr. Sharp noted physical examination findings of the left
knee. He found that appellant had normal motor strength with flexion and extension of the knee.
Appellant had no crepitus, effusion, medial or lateral joint instability and her Lachman’s test was
negative. She lacked 15 degrees of full extension, but had 120 degrees of flexion. Dr. Sharp noted
that appellant reached MMI on January 18, 2013.
On December 15, 2016 appellant filed a claim for an increased schedule award (Form
CA-7).
In a May 17, 2017 report, Dr. Sharp indicated that appellant was seen for evaluation on
September 12, 2016, and noted that she had a left ACL reconstruction with partial lateral
meniscectomy and subsequently developed unicompartmental knee arthritis. He used the
diagnosis-based impairment method (DBI). Dr. Sharp referred to the A.M.A., Guides, Knee
Regional Grid at Table 16-3, page 509 and noted that, for the left knee, the diagnostic key factor
was a meniscal injury with partial meniscectomy, which would result in a class of diagnosis (CDX)
of class 1, with a default value of two percent. He noted a grade modifier for functional history
(GMFH) of 2, a grade modifier for physical examination (GMPE) of 1, and a grade modifier for
clinical studies (GMCS) of 2. Dr. Sharp utilized the net adjustment formula and determined that
the net adjustment was +2, which corresponded with three percent left lower extremity impairment
rating. He further noted that according to Table 16-3, page 511, primary knee joint arthritis, she
would be a CDX of class 1, with a default value of seven percent. Dr. Sharp noted a GMFH of 2
and GMPE of 1 for a net adjustment of +1 or 8 percent left lower extremity impairment rating for
a combined left lower extremity impairment rating of 11 percent.
On August 30, 2018 OWCP forwarded Dr. Sharp’s September 12, 2016 and May 17, 2017
reports to Dr. Arthur S. Harris, an orthopedic surgeon serving as a DMA, for review and
determination of appellant’s entitlement to an increased schedule award. In a September 5, 2018
report, the DMA noted that Dr. Sharp found that appellant had 11 percent left lower extremity
permanent impairment based upon the DBI method by combining impairment for arthroscopic
partial medial meniscectomy and a diagnosis of osteoarthritis. He explained that the Knee
Regional Grid, Table 16-3, page 509, required documented joint space narrowing for impairment
calculation for arthritis; however, Dr. Sharp’s September 12, 2016 and May 17, 2017 reports, did
not document radiographic findings. The DMA advised that he was unable to verify his
impairment calculation based on a diagnosis of arthritis. He further explained that Dr. Sharp
provided an impairment rating for both an arthroscopic partial menisectomy and degenerative
arthritis. The A.M.A., Guides instruct the evaluator to choose the most significant diagnosis and
to rate on that diagnosis using the DBI method and if more than one diagnosis can be used, the
examiner is to use the most clinically accurate impairment. The DMA further noted that the
A.M.A., Guides does not allow an impairment rating due to loss of ROM because the applicable
diagnosis did not contain an asterisk (*) in the DBI grid; therefore, the ROM method was not
applicable. Dr. Harris used the DBI method and referred to Table 16-3 of the A.M.A., Guides
because appellant underwent a partial medial meniscectomy.8 He determined that appellant had
three percent permanent impairment of the left lower extremity, the maximum allowable rating for
a partial medial or lateral meniscectomy. The date of MMI was January 18, 2013. The DMA

8

A.M.A., Guides 494-531.

4

noted that since appellant was previously awarded 30 percent permanent impairment of the left
lower extremity she was not entitled to an increased award.
In a development letter dated January 14, 2019, OWCP advised appellant that the DMA
had found Dr. Sharp’s reports to be deficient. It provided her a copy of the DMA’s report and
afforded her 30 days to submit additional evidence in response to the DMA’s report. No further
evidence was submitted.
By decision dated August 29, 2019, OWCP denied appellant’s claim for an increased
schedule award finding that the evidence of record was insufficient to establish that she sustained
an increase of her permanent impairment due to her accepted employment injury.
LEGAL PRECEDENT
The schedule award provisions of FECA9 and its implementing federal regulations10 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such a determination is a matter, which rests in the
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all claimants.
OWCP evaluates the degree of permanent impairment according to the standards set forth in the
specified edition of the A.M.A., Guides, published in 2009.11 The Board has approved the use by
OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.12
The sixth edition of the A.M.A., Guides provides a DBI method of evaluation utilizing the
World Health Organization’s International Classification of Functioning Disability and Health
(ICF).13 Under the sixth edition, the evaluator identifies the CDX, which is then adjusted by the
GMFH, GMPE, and GMCS.14 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +

9

5 U.S.C. § 8101 et seq.

10

20 C.F.R. § 10.404.

11
For decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides is used. A.M.A., Guides (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
12
See G.W., Docket No. 19-0430 (issued February 7, 2020); P.R., Docket No. 19-0022 (issued April 9, 2018);
Isidoro Rivera, 12 ECAB 348 (1961).
13

A.M.A., Guides 494-531.

14

Id.

5

(GMCS-CDX).15 Evaluators are directed to provide reasons for their impairment rating, including
the choice of diagnoses from regional grids and the calculation of the modifier score.16
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the DMA providing rationale for the percentage of
impairment specified.17
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish greater than 30
percent permanent impairment of her left lower extremity, for which she previously received
schedule award compensation.
In support of her request for an increased schedule award, appellant submitted reports from
Dr. Sharp dated September 12, 2016 and May 17, 2017, who opined that appellant had 11 percent
permanent impairment of the left lower extremity based upon the DBI methodology. OWCP
submitted the reports from Dr. Sharp to a DMA who opined that the ratings of Dr. Sharp were
deficient as he had failed to properly apply the A.M.A., Guides. The DMA’s calculations also
established less permanent impairment than the 30 percent previously awarded. The Board notes
that there is no other medical evidence of record establishing greater than 30 percent permanent
impairment.
The Board finds that the record does not contain any medical evidence establishing greater
than the 30 percent permanent impairment of the left lower extremity previously awarded.
Accordingly, appellant has not met her burden of proof to establish entitlement to a schedule award
for a percentage of impairment greater than that previously awarded.18
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure, or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased permanent impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish greater than 30
percent permanent impairment of her left lower extremity, for which she previously received
schedule award compensation.

15

Id. at 521.

16

R.R., Docket No. 17-1947 (issued December 19, 2018); R.V., Docket No. 10-1827 (issued April 1, 2011).

17

See supra note 11 at Chapter 2.808.6(f) (March 2017).

18

See T.W., Docket No. 18-0765 (issued September 20, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the August 29, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 13, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

